Citation Nr: 0411434	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  95-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for shrapnel fragment 
wound residuals of the right arm, currently evaluated at 10 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's file originally was maintained 
at the Hartford, Connecticut, RO.  Jurisdiction was 
transferred to the New York, New York, RO after the veteran 
relocated to New York.

In his January 1995 substantive appeal, the veteran requested 
a Travel Board hearing.  In a letter dated in February 2004, 
the RO informed the veteran that his hearing was scheduled 
for March 16, 2004, 8:00 a.m.  In a letter dated in March 
2004, the veteran, through his representative, canceled the 
hearing.  An earlier hearing was conducted at the RO and a 
transcript is on file.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).

In July 1993, the veteran filed for service connection for an 
artery and vascular disorder, right arm, as secondary to his 
service-connected shrapnel fragment wound (SFW), right arm.  
An April 1994 rating decision denied the claim and continued 
the veteran's evaluation of his SFW.  The veteran's August 
1994 notice of disagreement addressed only the evaluation of 
his SFW, right arm.  Thus, there is no issue of secondary 
service connection before the Board.


FINDINGS OF FACT

1.  The veteran's SFW residuals, right arm, manifest 
subjectively with pain, aching, intermittent tingling and 
numbness of his right arm, and inability to exert the right 
arm for prolonged periods.  His SFW residuals manifest 
objectively with a 3 centimeter (cm) entry wound scar on the 
anterior aspect of the right arm, which is .25 cm into and 3 
cm vertically.  The exit wound scar is on the posterior 
aspect and is 7 cm and 2 cm deep.  The scar is adherent and 
non-tender.  Muscles injured by the projectile were the bicep 
and triceps muscles according to recent findings.

2.  Current clinical evidence reveals that there was a 
through and through injury to Muscle Groups V and VI.  This 
combines to moderately severe injury to the muscle group 
affected under the pertinent principles of combine ratings.

3.  Artery and vascular pathology separate and distinct from 
the SFW residuals have not been manifested.

4.  Moderately severe or severe disability of the individual 
muscle groups affected has not been more nearly approximated.


CONCLUSION OF LAW

The requirements for a rating of 30 percent, but no more, for 
SFW residuals of the right arm, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2003); 
38 C.F.R. §§ 4.54, 4.55, 4.56, 4.72, Diagnostic Code (DC) 
5305, 5306 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA became effective well after the veteran filed his 
claim.  The VCAA redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 
(VAOPGCPREC) 7-2003 (November 19, 2003).  Thus, it applies to 
this claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the application of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

In a letter dated in May 2003 (letter), the RO informed the 
veteran of the provisions of the VCAA, to include VA's duty 
to assist him with the development of his claim and the 
specific ways VA would assist him, and what the evidence 
needed to show to support his claim.  As to who would obtain 
what part of any other evidence desired, the letter informed 
the veteran that VA would obtain any other VA treatment 
records not already of record and private records which the 
veteran identified on the provided VA Forms 21-4138 and 21-
4142, provided the veteran complete, sign, and return the 
forms as instructed.

Further, the veteran has had numerous opportunities for, and 
assistance with, further developing his claim since the 
initial adjudication of his claim by the RO.  As a result, 
the Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, as explained above, the Board finds 
harmless, the fact that the letter was issued after the RO's 
initial adjudication of the veteran's claim.  Thus, it is 
essentially concluded that he has been told to submit all the 
evidence that he has that pertains to the claim.

As concerns the duty to assist, the RO obtained the veteran's 
VA treatment records and arranged for appropriate medical 
examinations.  The veteran has not requested the development 
of any additional information or records.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds VA has complied with the duty to 
assist the veteran.  38 C.F.R. § 3.159(c) (2003).  In view of 
the positive outcome below, there is no reason to attempt 
additional development or provide additional notice.

Factual background.

As noted above, the veteran filed his claim in July 1993.  An 
April 1994 rating decision denied the claim.  A December 1996 
rating decision by an RO Hearing Officer and a February 1998 
rating decision continued the 10 percent evaluation.

Historically, in late February 1944, the veteran sustained a 
SFW to his right arm during the landing at Anzio, Italy, in 
World War II.  The field medical records reflect he incurred 
a through and through wound from front to back arm, right 
middle third inner side.  There was debridement of the wound.  
The field records also reflect the cephalic vein was severed 
by missile, brachial vessels intact, groove in the cortex of 
the humerus, wound debrided.  There was no reported bony 
fracture  He was treated and returned to action two months 
later.  The veteran applied for service connection after his 
discharge from active service.  A January 1946 rating 
decision granted service connection for muscle injury, right 
arm, with lateral scar 1" long and medial scar 3" long, 
healed, combat, with an evaluation of 20 percent, effective 
April 1945.  This was under the 1933 rating schedule.  A 
March 1947 rating decision reduced the evaluation of the 
veteran's SFW residuals from 20 percent to 10 percent, 
effective May 1947.  This rating was under the 1945 rating 
schedule.
  
A February 1947 VA examination report reflects that the 
veteran is right handed, which renders his muscle injury as 
one of a major group.  On examination residual scarring was 
described.  It was indicated that there was no tenderness, 
adherence, or muscle loss.  There was no defect in any of the 
joints of this extremity.  There was no muscle atrophy and 
good muscle power was reported.

An April 1993 vascular ultrasound, right arm, report reflects 
that the ultrasound examination revealed a complete occlusion 
of the brachial artery near the site of the veteran's skin 
wound, which extends 7.5 cm.  At the upper aspects of the 
occlusion are multiple collaterals which extend laterally and 
reconstitute the brachial artery distally.  The report 
reflects an impression that the appearance is compatible with 
prior damage to the mid-brachial artery with complete 
occlusion.

A September 1996 VA muscle examination report reflects the 
veteran reported pain in his distal right arm, which radiates 
to the elbow when he carries groceries or uses his right 
hand.  The veteran also reported numbness in his right hand 
at night.  Physical examination revealed a traumatic scar on 
the ventral aspect of the right arm on the mid portion, 3 cm 
by .5 cm deep.  The scar is mobile and non-tender.  The 
veteran's right arm, 6 inches above the elbow, was 27 inches 
in circumference and his left arm 28 inches.  Muscle strength 
of the left elbow flexor was 4+/5 on the right arm, and 5/5 
on the left arm.  Range of motion of the right shoulder was 
slightly diminished.  The report reflects that there is 
muscle loss of Group V.  The examiner noted no neurological 
deficit in the right upper deficit.  The examiner rendered a 
diagnosis of history of shrapnel wound, right arm, with 
muscle damage, Group V, with minor weakness with right elbow 
flexor.

The September 1996 peripheral nerves examination report 
reflects that motor strength was 5/5 throughout all muscles 
of the right upper extremity.  The examiner found no 
neurological deficit such as muscular wasting or weakness or 
reflex changes.  The examiner observed that the veteran most 
likely has vascular and soft tissue injury to the right upper 
extremity, without any specific neurologic involvement.

An October 1996 x-ray examination report reflects that x-ray 
revealed a 3 millimeter metallic foreign body in the soft 
tissues, anterior and lateral to the humerus, right arm.

A June 1998 VA artery and veins examination report reflects 
that the veteran reported tingling and numbness, and he gets 
cramps and pain in the biceps when he lifts anything heavy.  
Physical examination revealed decreased oulse volume in the 
right radial artery as compared to the left radial artery.  
Blood pressure in the veteran's right arm was 100 systolic, 
compared to 150/85 in the left arm.  Skin temperature and 
color of the right upper extremity were normal.  No trophic 
changes or ulcers were noted.  There was no Raynaud's 
phenomenon, angioneurotic edemal, erythalmalagia, varicose 
veins, post-phlebitic syndrome, or soft tissue sarcoma.  The 
examiner rendered a diagnoses of post-traumatic occlusion of 
the right brachial artery, with reconstitution by collateral 
vessels.

A March 2003 VA muscle examination report reflects the 
shrapnel injured the veteran's right biceps and triceps 
muscles.  The examiner also noted that fibrosis of the 
muscles occluded the right brachial artery.  There is muscle 
pain and pain on direct pressure or repeated bending, and the 
right radial pulse is weaker than on the left side.  ROM of 
the right elbow is full.  The examiner noted a 3 cm entry 
scar on the anterior aspect of the right arm which is .25 cm 
deep.  There also is a 3 cm vertical scar.  The 7 cm exit 
scar is on the posterior aspect and is 2 cm deep.  The scar 
is partially adherent and non-tender, and there is some 
tissue loss.  There is no tendon, bone, nerve, or joint 
damage.  There is no additional limitation due to pain, 
fatigue, or weakness.  The examiner rendered a diagnosis of 
muscle injury of the right arm, both to the biceps and 
triceps, and the examiner opined the occlusion of the right 
brachial artery is secondary to the SFW, right arm.  There 
are no neurological deficits.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively only if such 
application will not have an illegal retroactive effect.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the new criteria are 
properly applicable retroactively, it is only from the 
effective date of the change forward.  38 U.S.C.A. § 5110(g) 
(West 2002);  VAOPGCPREC 3-2000 (April 10, 2000).

The Board notes that the prior ratings and examinations of 
the veteran reflect diagnosed injury solely to the right 
bicep, which involves only Muscle Group V and DC 5305.  38 
C.F.R. § 4.55(b) (2003).  The March 2003 VA examination 
report, however, reflects that the examiner diagnosed injury 
to the veteran's bicep and triceps muscles.  The triceps is 
in Muscle Group VI, 38 C.F.R. § 4.72, DC 5306 (2003), which 
means that the injury to each muscle group must be rated.  
The field treatment records of the veteran's wound and the 
apparent track of the shrapnel fragment are not patently 
inconsistent with the March 2003 examination report.  Thus, 
the Board deems the March 2003 examination and diagnosis as 
adequately supported by the facts found in the record.  See 
38 C.F.R. § 4.3 (2003).

The rating criteria for muscle injuries changed as of July 3, 
1997.  The Board deems the rating criteria in effect at the 
time the veteran filed his claim in 1993 to be more favorable 
and will apply them for the entire appeal period.  The basis 
for this determination is that, under the prior criteria, 
muscle injuries in the same anatomical region, i.e., shoulder 
girdle and arm, are not combined, but the rating for the 
major group is elevated from moderate to moderately severe, 
or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  38 C.F.R. § 4.55(a) (1996).  Under the current 
criteria, however, the evaluation of the more severely 
injured muscle group of muscles in the same anatomical region 
is increased one level only when the muscle groups do not act 
on the same joint.  38 C.F.R. § 4.55(e) (2003).  In the 
veteran's case, while the most recent VA examination 
diagnosed injury to muscles in Groups V and VI, both V and VI 
act on the elbow.

The Board finds that the veteran's muscle injuries more 
nearly approximate that of moderate disability rather than 
moderately severe.  Moderate disability from a muscle injury 
results from a through and through injury or one of a deep 
penetrating nature of relatively short track by a single 
shrapnel fragment.  Further, there usually is an absence of 
explosive effect, residuals of debridement, or of prolonged 
infection.  Objective findings include relatively small 
entrance and exit scars, which indicate a relatively short 
track, moderate loss of muscle substance, and definite 
weakness and fatigue.  38 C.F.R. § 4.56(b) (1996).

Moderate severe disability from a muscle injury results from 
a through and through injury or one of a deep penetrating 
nature, with debridement of prolonged infection.  Service 
records usually reflect prolonged hospitalization for 
treatment of a wound of severe grade.  Objective findings 
include relatively large entrance and exit scars, which 
indicate track of the shrapnel fragment through important 
muscle groups.  38 C.F.R. § 4.56(c) (1996).

The veteran's injury required debridement, and there are 
apparent residuals from that procedure, as reflected by his 
diagnosed occlusion of the brachial artery.  His treatment 
records, however, do not reflect either prolonged 
hospitalization or infection.  Further, overall, his field 
treatment records do not support a finding that his injury 
was of severe grade.  Thus, the Board finds that the 
veteran's injury more nearly approximates that of moderate 
than that of moderately severe.  38 C.F.R. §§ 4.3, 4.7 
(2003); 38 C.F.R. §§ 4.56(b), (c) (1996).

The rating criteria are the same for both Muscle Groups V and 
VI.  Moderate injury to a major group qualifies for an 
evaluation of 10 percent, DC 5305 (1996), and a moderately 
severe injury to a major group garners an evaluation of 30 
percent.  DC 5306 (1996).  Application of the one level 
elevation from moderate to moderately severe qualifies the 
veteran for an evaluation of 30 percent.  38 C.F.R. §§ 
4.56(a) (1996).  Thus, the Board finds that the veteran is 
fairly, reasonably, and appropriately rated at 30 percent for 
his SFW residuals based on moderately severe impairment under 
the principles of combined ratings in effect when this claim 
was filed.  38 C.F.R. § 4.55.

As noted, however, there is no basis for concluding that 
there is moderately severe muscle damage to the groups 
involved which would combine to a severe rating.  Rather, no 
more than moderate damage to the individual groups involved 
has been shown.  Under the new criteria, the ratings would be 
combined under the normal provisions of the schedule.  This 
would not result in an evaluation in excess of the 30 percent 
assigned herein.  Therefore, there is a basis for assigning a 
30 percent, but no more, for the residuals of the SFW of the 
right arm.




ORDER

Entitlement to an evaluation not to exceed 30 percent for SFW 
residuals, right arm, is granted, subject to the law and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



